Citation Nr: 1427539	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-01 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction for the claim is now with the RO in Atlanta, Georgia.

The Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge via videoconference in April 2014.  The Veteran and his wife testified before the Decision Review Officer in April 2010.  Transcripts of both hearings have been associated with the claims file.

Additional medical evidence from the Veteran's private physician was added to the claims folder in April 2014, after the most recent statement of the case, that concerns the claim for service connection for sinusitis.  As that issue is being remanded, those records should be considered on remand and addressed in an SSOC.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran has tinnitus causally related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 3103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in letters dated in April and October 2008.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in those letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody.  The claims file includes service treatment records, VA treatment records, private medical records, and lay statements in support of the claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

No VA examination has been secured in connection with the current service connection claims because examinations are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability; (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) ; see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As described in detail below, there is insufficient evidence establishing that the Veteran's current conditions of hearing loss and tinnitus are related to his service.  No examination is necessary in such situations.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

For the showing of a "chronic disease" in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease", whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is included in 38 C.F.R. § 3.309(a) as an organic disease of the nervous system.  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

III.  Hearing Loss

The Veteran asserts that he has hearing loss that is related to in-service noise exposure.  He testified that while his MOS was that of a clerk, he worked near an aircraft hangar and also performed various special duties, including serving as a guard on the flight line.  He asserts that these special duties and working near the hangar caused his hearing loss.  

He testified at the Board hearing in April 2014 that he mostly experiences his current hearing loss through buzzing in his ears.  He indicated that he does not use hearing aids.  His wife testified that the Veteran has a hard time hearing and she has to "really get his attention."  He also indicated that he misses out on conversations because of his hearing loss.

The service treatment records are silent for hearing loss.  There are no service treatment records showing complaints, treatment, or diagnosis of any hearing related problems during service.  At the Veteran's separation examination in October 1968, the Veteran underwent an audiometric evaluation and no hearing loss disability was shown or noted.  Following separation from service there are no medical records until June 1989.  The Veteran submitted private medical records dated from 1989 to 2008.

The earliest complaint of bilateral hearing loss in the private records is from January 1997, nearly 3 decades after service.  After that date, there are numerous notations of complaints of hearing loss in the private records and in VA treatment records, but there is no discussion of the etiology of the hearing loss in those notes.  An audiometric test was performed at a private facility in April 2008.
For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Pure tone thresholds, in decibels, from the April 2008 test were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
25
25
LEFT
25
20
15
25
30
    
Speech recognition scores were 90 percent in both ears.  These results show some hearing loss.  However, the audiologist did not provide an opinion on etiology.

The Veteran's private physician did provide the following opinion in a letter dated in February 2011: the Veteran's "exposure to excessive noise from jet aircrafts while in the military would certainly contribute to" his hearing loss.  This opinion is inadequate.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its own lay opinion to make a decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 92008).

Here, there is no indication that the private physician reviewed or considered the Veteran's military history or exposure to noise.  The opinion is speculative in nature in that the physician does not provide a rationale.  The physician merely states that, in general, noise exposure in service would cause hearing loss.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).  Medical evidence must provide more than speculative, generic statements not relevant to the Veteran's claim.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  There is also no discussion explaining the nearly 3 decades between service and the first complaint of hearing loss.

The Board has also considered the lay evidence of record.  The Veteran provided statements of his own as well as lay statements from his wife at the hearings and written statements from his sister and a retired colonel.  The statements describing the Veteran's symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331,1335 (Fed.Cir.2006)).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The lay witnesses, however, are not competent to diagnose the Veteran with hearing loss, as it is of such complexity that it does not lend itself to lay diagnosis.  Consequently, the Board finds that the competent medical, or competent and credible lay, evidence of record fails to establish that the Veteran's hearing loss was the result of his service for which service connection may be established.

Moreover, there is approximately a three decade gap in time from the Veteran's discharge to the first documented post-service complaints of hearing loss.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gover, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  The Board is of the opinion that the contemporaneous objective medical evidence from service has greater probative value than subjective statements and the audiology test conducted many years later.

There is no competent evidence of record which provides a link between the Veteran's active duty service and hearing loss on a direct or presumptive basis.  After thorough review of the evidence currently of record, the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  
IV.  Tinnitus

As with hearing loss, there is no complaint, diagnosis, or treatment for tinnitus in service.  After separation from service, there is no indication of tinnitus until the Veteran made a complaint in January 1997, nearly three decades after separation from service.  While the Veteran has complained of tinnitus to his private physician since that time and to VA treatment providers since 2008, no details of the onset and duration were provided in those reports.

The same assertions made by the Veteran in support of his claim for service connection for hearing loss apply to his claim for tinnitus.  Additionally, he asserted that he noticed ringing and buzzing in his ear during his time in service.  He claims that it can wake him up from sleep.

A claimant is competent in some cases to diagnose some disabilities despite his status as a lay person.  Tinnitus is one such example as it is observable with the sense.  As a layman, however, his opinion alone is not sufficient upon which to base a determination as to a relationship between service and current disability.  Rather, the Board must weigh and assess the competence and credibility of all of the evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).

The only medical evidence comes from the Veteran's private physician.  In a treatment note dated in July 2005, the physician wrote that the tinnitus is "possibly related to service."  Later, in a letter dated in February 2011, the physician wrote that the Veteran's "exposure to excessive noise from jet aircrafts while in the military would certainly contribute to" his tinnitus.  For the same reasons discussed in the section above, this opinion is inadequate as it fails to offer a rationale or offer a discussion of the 3 decade gap between service and the first complaint of tinnitus.

In weighing the evidence, the Board concludes that the nearly thirty years between the Veteran's service and his first complaint of tinnitus detract from the credibility of his claim.  Therefore, entitlement to service connection for tinnitus is denied.
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board finds that additional development is needed before a decision may be rendered with respect to the claim for entitlement to service connection for sinusitis.  A VA examination and medical opinion is required to determine the nature and etiology of the claimed disability.

The Veteran complained of sinusitis at numerous examinations during service.  Further, there is a treatment report from December 1964 that notes a history and a provisional diagnosis of sinusitis.  The Veteran also testified at the Board hearing that he suffered from mild sinusitis prior to joining the service, but claimed that it got worse during service.

VA is obliged to provide an examination and a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In this case, the Veteran has a current diagnosis of sinusitis from his private physician.  However, the VA records and the private medical records do not provide an opinion on the etiology of the condition.  There is also evidence of complaints and a provisional diagnosis of sinusitis during service.  Therefore, there is competent evidence that an association may exist.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an appropriate VA examination in order to determine the etiology and time of onset of his claimed sinusitis.  

All indicated tests and studies should be undertaken.  The claims files, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  In offering any opinion, the examiner must consider the full record, to include the records from the private physician dated in April 2014, which dealt with the Veteran's sinusitis.

Following review of the record, the examiner is requested to provide opinion on the following questions:

a)  Did sinusitis exist during the Veteran's period of active service? If so, did sinusitis clearly and unmistakably pre-exist the Veteran's entry into active duty?

b)  If so, is there clear and unmistakable evidence that any pre-existing sinusitis did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?  If there was an increase in severity of any pre-existing sinusitis during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression? 

c)  If clear and unmistakable evidence does not exist that sinusitis pre-existed service and was not aggravated during service, is it at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed sinusitis is related to or had onset during the Veteran's period of active duty service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Upon completion of the above, readjudicate the Veteran's claim based on the entire record.  If any of the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


